245 So.2d 827 (1970)
Fred O. STANLEY
v.
STATE.
4 Div. 27.
Court of Criminal Appeals of Alabama.
August 25, 1970.
Rehearing Denied September 15, 1970.
*828 Wright, Long & Reynolds, Montgomery, for appellant.
MacDonald Gallion, Atty. Gen., and Jasper B. Roberts, Asst. Atty. Gen., for the State.
CATES, Judge.
Receiving, etc. stolen goods; ten years in the penitentiary. Code 1940, T. 14, § 338.
In brief, the Attorney General states:
"The State's evidence tended to show: that in July, 1968, an 18 foot fiberglass boat with two 40 horsepower Evinrude motors on a trailer * * * was removed without its owner's authority * * *; the owner came to Andalusia * * * and identified the missing rig * * * outside the Courthouse * *; that, at that time, the boat and trailer had been repainted * * *; that the Chief Deputy * * * picked the outfit up at a Mr. Wiggins' Body Shop in Opp, Alabama and brought it to Andalusia, before turning it over to the owner * *; that the rig had been left at the body shop by Appellant and repainted there at Appellant's request * * * in August, 1968 * * *.
"The State's evidence also tended to show that Appellant stated to Wiggins after leaving the rig at the shop that he didn't care what color the boat was painted, he just wanted the color changed * * * and that Appellant offered to sell the boat to Wiggins."[1]
The State failed to prove what the Florida boat registration would have shown.
Stanley testified in his own behalf that one McKenney hired him to haul the boat from Montgomery to Opp. McKenney did not testify. Two defense witnesses told of hearing a conversation between McKenney and Stanley which took place at Leon's Restaurant in Opp.
In Hoggle v. State, 36 Ala.App. 703, 63 So.2d 289 the court in a receiving case approved inferring the requisite scienter from recent possession of stolen goods.
The judgment below is
Affirmed.
NOTES
[1]  Appellant in brief anent this point writes:

"Upon re-cross-examination, Wiggins testified that the next morning after Fred Stanley called him, Stanley didn't try to sell the boat to him, but only offered to sell it and didn't press the offer."